*287Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered February 7, 2003, which, in a medical malpractice action, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs expert’s affidavit raises issues of fact as to whether, inter alia, defendants incorrectly diagnosed and treated the decedent’s condition as cancer, and, if so, whether such error was due to a departure from accepted standards calling for diagnostic tests ruling out multiple sclerosis and vascular compromise. Concur—Mazzarelli, J.P, Saxe, Williams, Lerner and Marlow, JJ.